Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claims 1-11 filed on 08/06/2020 are pending.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



     Regarding claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 from which claim 6 is dependent, there are two specific wavelengths: “a first specific wavelength range” and “a second specific wavelength range”. In claim 6 is recited “the specific wavelength range”. The scope of “the specific wavelength range” is ambiguous to an ordinarily skilled artisan. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 2, 6-8 and 11 rejected under 35 U.S.C. 102(a)(1)as being anticipated by Saito (“Saito”) [U.S Patent Application Pub. 2012/0179013 A1]

Regarding claim 1, Saito meets the claim limitations as follows:
An endoscope system comprising: a processor [Fig. 2, 19: a processor unit 13] configured to function as: 
[Fig. 2, 19: an imaging portion 34] that acquires a first frame image obtained by photographing a photographic subject and a second frame image obtained by photographing the photographic subject at a timing different from that of the first frame image [Fig. 6B, 13-16; para. 0092-0101: ‘After the image signal of the first frame is obtained, …When the image signal of the second frame is obtained’];

an oxygen saturation calculating unit [Fig. 2, 14, 19: oxygen saturation image processor 82; para. 0074] that calculates an oxygen saturation (i.e. ‘To obtain the oxygen saturation’) [para. 0079] by using the first frame image and the second frame image;

a reliability calculating unit [Fig. 2, 13-16, 19: Reliability Calculator 87; para. 0077-0101: ‘the reliability is determined … for the calculation of oxygen saturation’] that calculates reliability of the oxygen saturation, calculated by the oxygen calculating unit, by using a signal ratio (e.g. B1/G2) [Fig. 2, 13-17, 19: Reliability Calculator 87; para. 0077-0101: ‘To obtain the oxygen saturation accurately …, the signal ratios B1/G2 and R2/G2 are used’] that is a ratio between a pixel value in a first specific wavelength range corresponding to a specific wavelength range (i.e. B1) of the first frame image [Fig. 6B, 14: first frame 473nm] and a pixel value in a second specific wavelength (i.e. G2) range corresponding to the specific wavelength range of the second frame image [Fig. 6B, 14:: second frame 445nm]; and

an information amount adjusting unit that adjusts (i.e. increase or decrease) an information amount (i.e. the hue/color/chroma changing amounts) [Fig. 13-14; para. 0089-0095: ‘When the oxygen saturation increases, the hue or color of the oxygen saturation image changes’; ‘On the other hand, in an area of the oxygen saturation image with low reliability, chroma …’] of the oxygen saturation by using the reliability [Fig. 13-14; para. 0089-0095], wherein the reliability calculating unit calculates the reliability by using the signal ratio (e.g. B1/G2) [Fig. 13-16], a pixel value of the first frame image (e.g. B1), and a pixel value of the second frame image (e.g. G2).


Regarding claim 2, Saito meets the claim limitations as follows:
The endoscope system according to claim 1, wherein the reliability calculating unit calculates first reliability by using the signal ratio (e.g. B1/G2) [Fig. 16], calculates second reliability (e.g. B1/B2) [Fig. 15. Note: in light of Specification, para. 0007: ‘a signal ratio that is a ratio between a pixel value … of the first frame image and a pixel value … of the second frame image’] by using the pixel value of the first frame image (e.g. B1) and the pixel value of the second frame image (e.g. B2), and outputs, as the reliability (i.e. image of the area of the oxygen saturation with low reliability is displayed monochromatic) [para. 0090], a minimum out of the first reliability and the second reliability (i.e. ‘the reliability decreases’).

Regarding claim 6, Saito meets the claim limitations as follows:
The endoscope system according to claim 1, wherein the specific wavelength range is a green wavelength range [Fig. 17: G2]  or a red wavelength range [Fig. 17: R2].


Regarding claim 7, Saito meets the claim limitations as follows:
The endoscope system according to claim 1, wherein the reliability calculating unit calculates the reliability (e.g. B1/G2) [Fig. 16] by further using a ratio (i.e. a signal ratio) between a pixel value of the first frame image (e.g. B1) and a pixel value of the second frame image (e.g. G2) corresponding to different wavelength ranges.


Regarding claim 8, Saito meets the claim limitations as follows:
The endoscope system according to claim 7, wherein the reliability calculating unit calculates the reliability by using a second signal ratio (e.g. R2/G2) [Fig. 17] that is a ratio between a pixel value of the first frame image or a pixel value (e.g. R2) of the second frame image corresponding to a red wavelength range (e.g. R2)  and a pixel value of the first frame image or a pixel value (e.g. G2) of the second frame image corresponding to a green wavelength range (e.g. G2).


Regarding claim 11, Saito meets the claim limitations as follows:
The endoscope system according to claim 1, wherein the first frame image and the second frame image are successively captured [Fig. 6B, 13].


Allowable Subject Matter

Regarding claim 3, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/PETER D LE/
Primary Examiner, Art Unit 2488